Citation Nr: 0833758	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  06-35 989	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable evaluation for a 
skin disability.

3.  Entitlement to an initial compensable evaluation for 
bilateral plantar fasciitis.

4.  Entitlement to service connection for a right knee 
disorder.

5.  Entitlement to service connection for a left knee 
disorder.

6.  Entitlement to service connection for the residuals of a 
right hand injury.

7.  Entitlement to service connection for a lumbar spine 
disorder.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from September 2001 to 
September 2005, including service in Iraq from September 2004 
to March 2005; he was awarded the Combat Action Ribbon (CAR).  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued in March and April of 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas.

The appellant is appealing the initial ratings that were 
assigned to the psychiatric, skin and foot disabilities after 
service connection was granted.  As such, the guidance of 
Fenderson v. West, 12 Vet. App. 119 (1999) is for 
application.  Consequently, the evidence to be considered 
includes that for the entire time period in question, from 
the original grant of service connection to the present for 
each increased rating claim.

In November 2007, a videoconference hearing was held between 
the Wichita RO and the Board sitting in Washington, DC before 
the undersigned Veterans Law Judge who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107.  A transcript of that hearing has been associated 
with the claims file.

In conjunction with the November 2007 Board videoconference 
hearing, the appellant submitted additional evidence 
concerning his claims.  This evidence consisted of multiple 
and various photographs of the appellant's skin condition.  
The appellant also submitted a written waiver of review of 
that evidence by the agency of original jurisdiction and 
therefore referral to the RO of the evidence received 
directly by the Board is not required.  38 C.F.R. § 20.1304.

Finally, the appellant's claim of entitlement to service 
connection for a lumbar spine disorder was denied in a rating 
decision issued in April 2006.  The appellant was notified of 
that denial in a letter sent by the RO to him that same 
month.  In the VA Form 9 the appellant submitted in March 
2007, he indicated that he wanted to proceed with the appeal 
process, and that it was still his contention that his back 
condition was started in service.  The Board finds that this 
letter constitutes a Notice of Disagreement (NOD) as to that 
service connection issue.

The claims file does not contain any Statement of the Case 
(SOC) issued in response to the appellant's NOD received by 
the RO in March 2007.  The Board must therefore remand the 
lumbar spine service connection claim for the issuance of an 
SOC.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  
That issue is addressed in the REMAND portion of the decision 
below, as is the right hand injury residuals service 
connection claim and both are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant's current psychiatric diagnosis is PTSD; 
his GAF scores between 2005 and 2006 ranged from 48 to 58.

2.  The appellant's PTSD disability is characterized by 
symptoms such as recurrent/intrusive recollections of Iraq, 
nightmares, flashbacks, detachment, sleep difficulty, erratic 
attention and concentration, memory problems, panic attacks, 
irritability, depression, difficulty dealing with people and 
difficulty establishing and maintaining effective 
relationships.

3.  The appellant's psychiatric disability is not shown to 
have caused him to experience total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

4.  The appellant's psychiatric disability is not shown to 
have caused him to experience suicidal ideation; obsessional 
rituals; illogical, obscure or irrelevant speech; near-
continuous panic or depression affecting the ability to 
function independently; unprovoked irritability with periods 
of violence; spatial disorientation; or neglect of personal 
appearance and hygiene.

5.  The appellant's skin rash covers at least 20 percent of 
the exposed areas affected, but less than 41 percent of the 
exposed areas affected and less than 40 percent of the entire 
body.

6.  The appellant's skin rash disability has not been treated 
with systemic corticosteroids - only topical therapy.

7.  A bilateral foot disability is manifested by subjective 
complaints of bilateral arch stiffness and bilateral foot 
pain after thirty minutes of standing and objective medical 
evidence of bilateral tenderness in the plantar 
metatarsals/longitudinal arches.  

8.  Mild bilateral plantar fasciitis is currently 
demonstrated.

9.  The competent medical evidence does not show that any one 
of the appellant's service-connected disabilities is so 
exceptional or unusual that referral for extraschedular 
consideration by designated authority is required.

10.  The appellant was treated in service for chronic right 
and left knee pain; a diagnosis of patellofemoral pain 
syndrome (PFPS) was rendered and post-service, the appellant 
has continued to experience the same bilateral knee pain.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 50 percent, but 
not more, have been met for the appellant's PTSD disability.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 
4.10, 4.126, 4.130 Diagnostic Code 9411 (2007); Fenderson v. 
West, 12 Vet. App. 119 (1999).

2.  The criteria for an initial disability evaluation of 30 
percent, but not more, have been met for the appellant's skin 
rash disability.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.20, 4.118, and 
Diagnostic Codes 7806, 7813 (2007); Fenderson v. West, 
12 Vet. App. 119 (1999).

3.  The criteria for an initial disability evaluation of 10 
percent, but not more, have been met for the appellant's 
bilateral plantar fasciitis disability.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a and Diagnostic Codes 5276-5284 (2007); Fenderson 
v. West, 12 Vet. App. 119 (1999).

4.  With application of the benefit of the doubt, the 
appellant's right knee PFPS is the result of disease or 
injury incurred in active service.  38 U.S.C.A. §§ 1110, 
1112, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

5.  With application of the benefit of the doubt, the 
appellant's left knee PFPS is the result of disease or injury 
incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159.  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  For claims, such as in 
the instant case, pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).

The appellant's PTSD, skin rash and plantar fasciitis claims 
arise from his disagreement with the initial evaluations 
following the grant of service connection.  Courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

In light of the determination reached in this case regarding 
the right and left knee service connection claims, a 
discussion addressing whether VA's duties to notify and 
assist the veteran have been complied with is not warranted.  
To the extent necessary, VA has fulfilled its duties to 
notify and to assist the appellant in the development of 
those two claims.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The RO did advise the 
appellant of such information concerning ratings and 
effective dates in correspondence sent in March 2006.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159(c), (d).  Here, VA obtained and reviewed the 
appellant's service medical treatment records and his VA 
medical treatment records.  The appellant was afforded VA 
medical examinations.  The appellant was informed about the 
kind of evidence that was required and the kinds of 
assistance that VA would provide and he was supplied with the 
text of 38 C.F.R. § 3.159.  He also provided testimony at the 
November 2007 Board videoconference hearing.  The appellant 
did not provide any information to VA concerning available 
treatment records that he wanted the RO to obtain for him 
that were not obtained.  The appellant was given more than 
one year in which to submit evidence after the RO gave him 
notification of his rights under the pertinent statute and 
regulations.  Therefore, there is no duty to assist or notify 
that is unmet.

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

I.  Increased initial rating claims

Disability evaluations are determined by the application of 
a schedule of ratings which is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  

In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
appellant, as well as the entire history of the appellant's 
disability in reaching its decision, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  Evidence of the present levels of 
disability is found in the service medical treatment records, 
the reports of the VA examinations conducted in February 
2006, and March 2006; in the reports of VA outpatient 
treatment rendered between 2005 and 2006; and in the 
testimony given by the appellant at his November 2007 
videoconference Board hearing.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A decision of the Court has held that 
in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  See also Fenderson v. West, 12 
Vet. App. 119 (1999).

A.  PTSD claim

The appellant contends that his PTSD disability is more 
severely disabling than the current initial evaluation 
reflects.  He maintains that his PTSD condition warrants an 
evaluation in excess of the currently assigned 30 percent 
rating.  He testified at his November 2007 Board 
videoconference hearing that he was currently in treatment 
for his PTSD, including medication.  He said that he 
experienced depression and panic attacks.  The appellant also 
testified that he was having anger issues dealing with people 
and that he would have verbal confrontations.  He said that 
he would never commit suicide.  

The regulations state that, under the General Rating Formula 
for Mental Disorders, a 50 percent rating is assigned for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, will 
be rated as 100 percent disabling.

Under 38 C.F.R. § 4.130, the nomenclature employed in this 
portion of the rating schedule is based upon the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, of the 
American Psychiatric Association (DSM-IV).  As indicated in 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the GAF is a 
scale reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness and a 51-60 rating indicates moderate difficulty in 
social, occupational or school functioning.  The DSM-IV 
describes a GAF score of 51 to 60 as reflecting a moderate 
level of impairment, e.g., flattened affect, circumstantial 
speech, occasional panic attacks, or moderate difficulty in 
social, occupational or school functioning, e.g., having few 
friends or having conflicts with peers or co-workers.  See 
38 C.F.R. § 4.130.  See also, Cathell v. Brown, 8 Vet. App. 
539 (1996); and Richard v. Brown, 9 Vet. App. 266, 267 
(1996), wherein the Court stated that a "GAF of 50 is 
defined as ['][s]erious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).[']"  
Between September 2005 and October 2006, the appellant's GAF 
score decreased from 55 to 48.  In November 2006, it was 52.

Review of the appellant's service medical treatment records 
reveals that he underwent a psychological evaluation in June 
2005.  He reported having periods of unreleased anger and 
rage.  The appellant complained of recurrent/intrusive 
recollections of Iraq, nightmares, flashbacks, numbing, 
diminished interest, restricted range of affect, detachment, 
sleep difficulty, erratic attention and concentration, memory 
problems, hypervigilance and startle response.  He stated 
that he had no wish to die.

The appellant underwent a VA psychiatric examination in 
February 2006; the examiner reviewed the claims file.  The 
appellant reported panic attacks that occurred twice a week.  
He said that these were severe in nature and lasted several 
hours.  The examiner rendered a diagnosis of PTSD and 
assigned a current GAF score of 55.  The examiner concluded 
that the appellant was moderately impaired in his functional 
status and quality of life by the PTSD symptoms.

Review of the appellant's VA outpatient treatment records 
reveals a September 2005 behavioral health intake report.  
The appellant denied suicidal and homicidal ideation.  He 
also denied a history of suicide attempts and any history of 
violence/dangerousness towards others.  He reported losing 
his temper easily over minor things, as well as 
hypervigilance and emotional distress while driving near 
freeway overpasses.  The appellant was noted to appear 
fatigued.  He was appropriately dressed and groomed.  A 
diagnosis of PTSD was rendered and a current GAF score of 55 
was assigned.  April and May 2006 treatment notes include GAF 
scores of 52; the appellant denied suicidal and homicidal 
ideation.  His attention and concentration were fair to poor.  
His insight and judgment were good.  An October 18, 2006 
mental health clinic note indicates that the appellant was 
having nightmares and finding it hard to focus in school. He 
said that he lacked initiative and patience.  He said that he 
was not comfortable being around people.  Irritability, 
depression and anger were said to be most prominent.  The 
psychiatrist assigned a GAF score of 48.  In November 2006, 
that psychiatrist assigned a GAF score of 52 and noted that 
the appellant reported feeling more calm and less agitated.  
The appellant was still having nightmares and anger outbursts 
daily.  He denied all day depression.  There was no suicidal 
or homicidal ideation.  There were no overt psychotic 
symptoms.

The evidence reported above reflects that the appellant has 
exhibited some PTSD symptoms that are enumerated among the 
criteria of both the 30 percent and 50 percent ratings.  
While further medical inquiry could be conducted with a view 
towards resolution of this question, it is doubtful that such 
research would assist the Board in its inquiry.  See e.g., 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (Observing 
that when it is not possible to separate the effects of a 
service-connected condition and a non-service-connected 
condition, the provisions of 38 C.F.R. § 3.102 mandates that 
reasonable doubt on any issue was to be resolved in the 
veteran's favor, and that all signs and symptoms be 
attributed to the service-connected condition).  

Affording the veteran the benefit of the doubt on the 
question of the severity of the disability under 
consideration, the Board finds that there is enough evidence 
to support a schedular evaluation of 50 percent for the 
appellant's PTSD.  The medical evidence shows that the 
appellant's PTSD symptomatology was severe enough to result 
in depression, nightmares, intrusive thoughts, sleep 
impairment, impairment of concentration and memory loss, 
difficulty controlling mood/irritability and some panic 
attacks.  These symptoms were severe enough that the GAF 
scores assigned by VA psychiatrists generally averaged around 
52.  Furthermore, the appellant's PTSD symptoms resulted in 
the need for psychiatric outpatient treatment, as well as a 
continuing need for medication.  These PTSD symptoms more 
closely approximate the criteria for a 50 percent evaluation. 

However, the appellant is not entitled to an initial 
evaluation in excess of 50 percent.  The evidence of record 
does not indicate that he experiences total occupational and 
social impairment due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Nor does he experience suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

The objective findings of the appellant's inservice and VA 
outpatient psychiatric treatment and the February 2006 VA 
psychiatric examination contain no evidence that the 
appellant's symptoms are so incapacitating as to border on 
gross repudiation of reality.  In each instance, the 
appellant has been found to be oriented and capable of 
expressing himself in a coherent and fairly logical manner 
and, despite some significant psychiatric symptoms, the 
appellant's speech and manner were essentially appropriate 
all of the time.  The evidence of record reveals no 
impairment of the thought process or communication.  The 
appellant has not exhibited any inappropriate behavior, and 
has been able to maintain his personal hygiene and other 
activities of daily living.  He has never been noted to be 
other than alert and oriented.  While he has had some 
difficulty in adapting to stressful circumstances and 
problems maintaining effective relationships, the Board finds 
that an initial evaluation in excess of 50 percent is not 
warranted.

The findings set forth above most closely approximate those 
necessary for the 50 percent evaluation.  The findings needed 
for the next higher evaluation are not currently 
demonstrated.  Based upon the guidance of the Court in Hart 
v. Mansfield, 21 Vet. App. 505 (2007), the Board has 
considered whether a staged rating is appropriate.  As 
reflected in the decision above, the Board did not find 
variation in the appellant's psychiatric symptomatology or 
clinical findings that warrant the assignment of any staged 
ratings for the PTSD disability.

B.  Skin claim

The appellant contends that he is entitled to a compensable 
evaluation for his skin rash disability.  He testified at his 
November 2007 videoconference Board hearing that the rash 
generally covers 40 percent of his body.  He reported 
treatment by a VA dermatologist and said that he had been 
given antibiotics and medications.  The appellant also 
testified that his skin disability was embarrassing and the 
rash would appear on his face and neck, as wells his arms and 
hip area.  He said that he would experience a skin breakout 
once a month.  The appellant submitted various photographs of 
the skin condition on his arms.  The photographs are dated 
July 30, 2007.  It appears from the photographs that the 
condition affects at least 20 percent of the arm area that 
would be exposed.

The appellant's skin rash has been assigned a noncompensable 
evaluation under Diagnostic Code 7806, dermatitis or eczema 
(Diagnostic Code 7806).  38 C.F.R. § 4.118.  Dermatitis or 
eczema of less than 5 percent of the entire body or less than 
5 percent of exposed areas affected, and no more than topical 
therapy required during the past 12-month period will be 
rated at zero percent.  

Dermatitis or eczema with at least 5 percent, but less than 
20 percent, of the entire body, or at least 5 percent, but 
less than 20 percent, of exposed areas affected, or requiring 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of less 
than 6 weeks during the past 12-month period will be rated 10 
percent.  

Dermatitis or eczema of 20 to 40 percent of the entire body 
or 20 to 40 percent of exposed areas affected, or requiring 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of 6 weeks or 
more, but not constantly, during the past 12-month period 
will be rated 30 percent.  

Dermatitis or eczema with more than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, or 
requiring constant or near-constant systemic therapy such as 
corticosteroid or other immunosuppressive drugs during the 
past 12-month period will be rated 60 percent.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806.

Review of the appellant's VA outpatient treatment records 
reveals that he has been getting topical medication to treat 
his skin rash; this was to be applied three times per day.  
There is no mention of any systemic therapy such as 
corticosteroids.  A September 2005 treatment note includes 
diagnoses of carbuncle and furuncle of face, and dermatitis.  
A November 2005 treatment note indicates that the appellant 
complained of a rash that was not helped by use of over the 
counter medication, hydrocortisone or prescription 
medications.  On examination of the appellant's neck skin, 
there was a macular erythematous rash, with slight white 
flakey surface, light sandpaper texture, no satellite 
lesions, no papules and no erosions.  A rash was also noted 
in the antecubital areas.  An October 2006 VA dermatology 
consult note indicates there were well-demarcated 
erythematous patches on both dorsal forearms, a patch on the 
right popliteal space and slight erythema of the cheeks and 
neck.  The clinical assessment was rash, unresponsive to 
strong topical steroid and clinically most compatible with 
tinea infection.  

The appellant underwent a VA medical examination in March 
2006.  The appellant reported that he had been seen for 
symptoms of pruritus, swelling, indurated pustules and 
purulent drainage.  The appellant stated that the rash 
remained on his arms, face and neck.  On physical 
examination, there was a skin lesion on the volar surface of 
the appellant's left lower arm.  There were two round flat 
macules on the right cheek; these were one centimeter in 
diameter.  A similar 0.5 centimeter round lesion was located 
in the antecubital space.  There were two brown pigmented 
areas in the right groin area that were residual of previous 
cellulitis that the examiner described as without current 
residuals.  The examiner concluded that there was no current 
evidence of cellulitis and rendered a diagnosis of macular 
dermatitis of the right face.

Diagnostic Code 7806 provides that specific percentages of 
skin must be adversely affected by a veteran's claimed skin 
disability in order to qualify for a disability rating.  In 
this case, the photographs and medical evidence of record 
indicate that when the appellant experiences an outbreak, 
between 20 and 40 percent of exposed areas of the appellant's 
body have been affected by the skin disability.  In light of 
the foregoing, the criteria for a 30 percent rating have been 
met on a schedular basis.  

However, the criteria for the next higher evaluation have not 
been met.  The VA outpatient records and the VA medical 
examination reports do not indicate that the appellant's 
symptomatology meets the regulatory requirements for an 
evaluation in excess of 30 percent under the pertinent 
regulatory provisions.  The evidence does not indicate that 
more than 40 percent of the exposed areas are affected or 
that more than 40 percent of the appellant's whole body is 
affected.  In addition, there is some medical evidence that 
indicates that there are times when the appellant's skin is 
relatively free from lesions.  Furthermore, the appellant has 
not received treatment with any intermittent systemic therapy 
like corticosteroids or other immunosuppressive drugs; he has 
only been prescribed topical medication.  These clinical 
assessments are considered persuasive as to the appellant's 
degree of impairment due to his skin disability since they 
consider his overall industrial impairment due to his skin 
disability.

In addition, based upon the guidance of the Court in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Board has considered 
whether a staged rating is appropriate.  The Board has not 
found any variation in the appellant's symptomatology or 
clinical findings that would warrant the assignment of any 
staged ratings for the skin disability.

C.  Plantar fasciitis claim

The appellant testified at his November 2007 videoconference 
Board hearing that his feet would hurt if he stood for more 
than thirty minutes.  He said that the pain can be 8-9/10 and 
that he would have to sit down every thirty minutes.

The appellant underwent a VA medical examination in March 
2006.  He described using orthotic shoe inserts and 
stretching exercises for bilateral foot pain on the plantar 
surface.  He complained of foot and arch stiffness 
bilaterally.  The appellant reported experiencing a flare-up 
every one to two months and he said the usual duration was 
one to two days.  On physical examination, there was foot 
tenderness bilaterally on the plantar metatarsals and 
longitudinal arches.  Radiographic examination of the 
appellant's feet was within normal limits.  The examiner 
rendered a diagnosis of mild bilateral plantar fasciitis.  

Review of the appellant's post-service medical treatment 
records does not reveal any gait impairment due to the 
plantar fasciitis.  The appellant has not sought treatment 
for this condition.  There are no findings of pronation, 
extreme tenderness, inward displacement, spasm of the 
Achilles tendon, marked deformity, indications of swelling on 
use or of characteristic callosities.

The appellant has been service-connected for bilateral 
plantar fasciitis, a condition which is not specifically 
mentioned in the rating regulations.  Under 38 C.F.R. § 4.20, 
analogous ratings are to be used when an unlisted condition 
is encountered.  The Board notes that the applicable 
regulations contain a number of provisions relating to the 
feet.  The appellant's bilateral foot disability could be 
evaluated under the criteria specified in Diagnostic Codes 
5276, 5277, 5278, 5278 and 5284.  

The rating schedule provides a noncompensable rating for 
mild, acquired pes planus relieved by built-up shoe or arch 
support.  A 10 percent rating is assigned for moderate 
unilateral or bilateral pes planus with the weight bearing 
line over or medial to the great toe, inward bowing of the 
tendo Achilles, pain on manipulation and use of the feet.  
Severe bilateral pes planus with objective evidence of marked 
deformity (pronation, adduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities warrants a 20 percent rating when 
the condition is unilateral and 30 percent when the condition 
is bilateral.  Pronounced flatfoot, marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo-achillis on 
manipulation, not improved by orthopedic shoes or appliances 
warrants a 30 percent rating for unilateral involvement, 50 
percent for bilateral involvement.  Diagnostic Code 5276.

Under Diagnostic Code 5277, a bilateral weak foot is noted to 
be a symptomatic condition secondary to many constitutional 
conditions and characterized by atrophy of the musculature, 
disturbed circulation and weakness.  This disability is to be 
rated according to the underlying condition with a minimum 
rating of 10 percent.

The rating schedule provides a noncompensable rating for an 
acquired slight pes cavus.  A 10 percent rating is provided 
for an acquired unilateral or bilateral pes cavus with the 
great toe dorsiflexed, some limitation of dorsiflexion at the 
ankle, and definite tenderness under the metatarsal heads.  
The disability rating of 20 percent is assigned for an 
acquired unilateral pes cavus with all toes tending to 
dorsiflexion, limitation of dorsiflexion at the ankle to the 
right ankle, shortened plantar fascia, and marked tenderness 
under the metatarsal heads.  For the same symptoms 
bilaterally, a 30 percent evaluation is warranted.  A 30 
percent rating is also provided for an acquired unilateral 
pes cavus with marked contraction of the plantar fascia with 
a dropped forefoot, all toes being hammer toes, very painful 
callosities, and a marked varus deformity, while 50 percent 
is warranted if these symptoms are bilateral.  Diagnostic 
Code 5278.

A 10 percent rating is assigned for unilateral or bilateral 
anterior metatarsalgia (Morton's Disease).  Diagnostic Code 
5279.

A 10 percent rating is assigned for moderate foot injury.  A 
moderately severe foot injury warrants a 20 percent rating.  
A severe foot injury warrants a 30 percent rating. Diagnostic 
Code 5284. 

As previously noted, there is no specific Diagnostic Code for 
plantar fasciitis and the Diagnostic Code (5276, flatfoot) 
utilized by the RO was presumably chosen because, while the 
appellant has not been diagnosed with flatfoot, a common 
symptom of flatfoot is plantar fasciitis.  Diagnostic Code 
5278, clawfoot, mentions a shortened plantar fascia as well 
as marked contraction of the plantar fascia in its rating 
criteria, but the appellant does not demonstrate any of the 
symptomatology listed in that Diagnostic Code.  However, 
plantar fasciitis may also be rated by analogy under the 
criteria for metatarsalgia and Morton's disease.  Dorland's 
Illustrated Medical Dictionary (28th ed. 1994) indicates that 
Morton's disease or Morton's neuralgia is a type of foot 
pain.  Again as previously noted, metatarsalgia, anterior 
(Morton's disease), unilateral or bilateral warrants a 10 
percent disability evaluation.  Diagnostic Code 5279.  

A recent VA examination showed objective clinical evidence of 
tenderness at the metatarsals/longitudinal arches.  There 
were minimal positive findings and symptomatology can be 
considered mild at most, consistent with a 10 percent 
evaluation under 5279.  This is the highest rating possible 
under Code 5279.  The appellant's service-connected bilateral 
foot disorder could achieve a higher rating only if it were 
rated as flatfoot, acquired (Diagnostic Code 5276), weak foot 
(Diagnostic Code 5277), clawfoot (Diagnostic Code 5278) or 
foot injury (Diagnostic Code 5284).  As previously noted, the 
appellant has not been diagnosed with flatfoot nor does he 
demonstrate objective evidence of marked deformity or 
characteristic callosities which would be necessary for the 
grant of a 20 percent evaluation.  Weak foot is rated under 
the underlying condition, with a minimum rating of 10 
percent.   As a constitutional underlying condition is not 
shown, this code is not for application.  The appellant does 
not have analogous symptoms of clawfoot such as all toes 
tending to dorsiflexion, limitation of dorsiflexion at ankle 
to right angle, shortened plantar fascias and marked 
tenderness under metatarsal heads.  Consequently, the next 
higher (20 percent) rating under this code is, also, not 
warranted.  Lastly, the appellant's foot pathology has 
demonstrated only minimal recent positive clinical findings 
and therefore, the disability would not even meet the 
requirements for a 10 percent evaluation under foot injury 
and thus, Diagnostic Code 5284 is not for application.

The nature of the original onset of the disability at issue 
has been reviewed and the functional impairment which can be 
attributed to pain or weakness has been taken into account.  
As noted, pain is the main symptomatology of the bilateral 
foot disability and has been considered in arriving at the 
conclusion that condition is analogous to Diagnostic Code 
5279 and deserving of a 10 percent evaluation.  The Board has 
taken into consideration the appellant's consistent 
complaints of bilateral foot pain as evidenced by in-service 
assessments of chronic foot pain and the VA examination 
complaints of bilateral foot pain and pain on use.  However, 
taking into consideration the provisions of 38 C.F.R. §§ 4.7, 
4.10 and 4.40, such chronic pain warrants no more than a 
rating of 10 percent for the bilateral foot pathology.  The 
percentage rating in that rating code represents as far as 
can practicably be determined the impairment in earning 
capacity resulting from the service-connected bilateral foot 
disability.  Functional impairment beyond that anticipated in 
the rating code which would warrant an evaluation greater 
than the 10 percent assigned has not been demonstrated.  
38 C.F.R. § 4.40.

Mindful of the Court's holdings in DeLuca v. Brown, 8 Vet. 
App. 202 (1995) and Floyd v. Brown, 9 Vet. App. 88 (1996), as 
well as the provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.55, 4.59 and 4.71, the Board has considered the appellant's 
complaints referred to in the medical evidence of record, 
pertaining to bilateral foot pain, as credible, particularly 
since bilateral plantar metatarsal tenderness was clinically 
shown on the recent VA examination.  With resolution of 
reasonable doubt, it the Board's conclusion that a 10 percent 
evaluation is warranted for appellant's bilateral foot 
disability, since it is equivalent to anterior metatarsalgia.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.20, 4.40, 4.71a, Diagnostic Code 5279.

The appellant's bilateral foot disorder could achieve a 
higher rating only if it were rated as flatfoot, acquired 
(Diagnostic Code 5276), weak foot (Diagnostic Code 5277), 
clawfoot (Diagnostic Code 5278), malunion of the tarsal or 
metatarsal bones (Diagnostic Code 5283) or foot injury 
(Diagnostic Code 5284).  However, since appellant's bilateral 
foot disability has been clinically assessed as no more than 
mild in degree, with no gait impairment shown, it would not 
be reasonable to characterize that disability as equivalent 
to pes planus with marked deformity, accentuated pain on 
manipulation and use of the foot, indications of swelling on 
use of the foot, and characteristic callosities, or pes cavus 
where all toes tend toward dorsiflexion, dorsiflexion at the 
ankle is limited to a right angle, and the plantar fascia are 
shortened with marked tenderness under the metatarsal heads.  
Furthermore, no malunion or nonunion of the tarsal or 
metatarsal bones, or the equivalent, has been demonstrated; 
nor has a moderately severe foot injury been demonstrated.  
Thus, an evaluation in excess of 10 percent would not be 
warranted under these analogous diagnostic codes.  38 C.F.R. 
§ 4.20, Diagnostic Codes 5276, 5278, 5279, 5283, 5284. 

The Board has considered the provisions of 38 C.F.R. §§ 4.10 
and 4.40, but there is no significant functional impairment 
(such as altered gait) attributable to the service-connected 
bilateral foot disability.  A 10 percent evaluation 
adequately compensates for the commensurate degree of 
impairment resulting from that disability.  

The Board finds that the current disability picture, as 
reflected by the evidence as a whole, does not support a 
rating higher than the now assigned 10 percent disability 
rating.  The appellant suffers from pain that is increased 
with use, there is some tenderness to manipulation of the 
arch and he reports the use of shoe inserts.  However, the 
overall functional limitation suggested by the appellant's 
symptoms is commensurate with the assignment of a 10 percent 
rating.  There is no deformity, there is no swelling on use, 
there is no marked pronation or extreme tenderness, and there 
is no inward displacement or Achilles tendon spasm.  

In addition, based upon the guidance of the Court in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Board has considered 
whether a staged rating is appropriate.  The Board has not 
found any variation in the appellant's symptomatology or 
clinical findings that would warrant the assignment of any 
staged ratings in this case.

D.  Extraschedular evaluation

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluations for the appellant's 
service-connected disabilities may be granted when it is 
demonstrated that the particular disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).

The Board finds no evidence that any one of the appellant's 
service-connected disabilities addressed above has presented 
such an unusual or exceptional disability picture at any time 
as to require consideration of an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b).  The 
schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that there is no evidence that any one of the 
schedular evaluations in this case is inadequate.  As 
discussed above, there are higher ratings for the appellant's 
disabilities, but the required manifestations have not been 
shown in this case.  The Board further finds that no evidence 
has been presented suggesting an exceptional disability 
picture in this case.  The appellant has not required any 
hospitalization for any one of his service-connected 
disabilities, and he has not demonstrated marked interference 
with employment due to such disability.  

There is no objective evidence of any symptoms due to any one 
of the service-connected disabilities that are not 
contemplated by the pertinent rating criteria.  
Consequently, the Board concludes that referral of this case 
for consideration of the assignment of extraschedular ratings 
is not warranted.  See Floyd v. Brown, 8 Vet. App. 88, 96 
(1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  
(When evaluating an rating claim, it is well established that 
the Board may affirm an RO's conclusion that a claim does not 
meet the criteria for submission for an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1), or may reach such a 
conclusion on its own.)

II.  Service connection claims

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  There must be medical evidence of a nexus 
relating an in-service event, disease or injury, and any 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993); 38 C.F.R. § 3.303.

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

In addition, service connection may be granted for any 
disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Review of the appellant's service medical records reveals 
that he sought treatment for complaints of knee pain on 
several occasions.  In August 2004, he complained of chronic 
knee pain.  In May 2005, the appellant complained of 
stiffness and increased pain with activity when he sought 
treatment for knee pain.  After the appellant was examined, a 
clinical assessment of patellar femoral pain syndrome (PFPS) 
was rendered.  In July 2005, the appellant reported a history 
of knee problems for almost two years.  The physician who 
examined the appellant stated that the appellant had chronic 
knee pain secondary to mechanical stress.  

After service, the appellant underwent a VA behavioral health 
intake in September 2005.  After an examination of the 
appellant was conducted, the listed Axis III diagnoses 
included knee pain.  

The appellant underwent a VA medical examination in March 
2006.  The appellant complained of knee pain which started in 
2003.  On physical examination, the appellant exhibited zero 
to 140 degrees of motion in each knee; this motion was 
accomplished with pain.  Radiographic examination was normal.  
The examiner, who did not review the claims file, rendered a 
finding of normal bilateral knees.

As previously noted, service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(a).  When disease is shown as chronic in 
service, or within a presumptive period so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date are service 
connected unless clearly attributable to intercurrent causes.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(b).

The Board finds that the medical evidence indicates that the 
appellant was treated for right and left knee pathology while 
on active duty.  In fact, shortly before the appellant was 
discharged from active duty, he was diagnosed with bilateral 
PFPS.  The post-service medical evidence indicates that the 
appellant continues to complain of the same symptoms which 
led to that diagnosis in service.

Based on the above, the Board finds that the evidence is, at 
a minimum, in relative equipoise as to whether the appellant 
currently has bilateral PFPS which was incurred while on 
active duty.  Consequently, reasonable doubt should be 
resolved in favor of the appellant and service connection for 
right and left knee PFPS is, accordingly, granted.


ORDER

An initial evaluation of 50 percent, but not more, for the 
PTSD disability is granted, subject to the regulations 
governing payment of monetary benefits.

An initial evaluation of 30 percent, but not more, for the 
skin disability is granted, subject to the law and 
regulations governing the award of monetary benefits.

An initial evaluation of 10 percent, but not more, for 
bilateral plantar fasciitis is granted, subject to the law 
and regulations governing the award of monetary benefits.

Service connection for right knee patellar femoral pain 
syndrome is granted.

Service connection for left knee patellar femoral pain 
syndrome is granted.


REMAND

A determination has been made that additional development is 
necessary with respect to the remaining issues on appeal.  
Accordingly, further appellate consideration will be deferred 
and this case remanded to the Appeals Management Center 
(AMC)/RO for action as described below.

The appellant was treated in service for an injury of his 
right hand.  In August 2004, he reported trauma to his right 
third metacarpal.  On physical examination, the appellant 
exhibited a swollen right third metacarpal phalange (MCP).  
In his July 2005 report of medical history, the appellant 
stated that his middle knuckle had been damaged and that he 
was unable to fully close his fist without pain; he also 
reported being unable to fully extend his hand without pain.  
He thought that his right knuckle had been fractured.  The 
physician who examined the appellant that same month noted 
that the appellant's right third MCP was injured.

During his November 2007 videoconference Board hearing, the 
appellant testified that a piece of steel equipment had 
fallen on his right hand while he was in service and smashed 
his knuckle.  He also testified that he had had trouble with 
pain in his hand post-service.  The appellant stated that VA 
doctors had not provided help for this problem and that he 
was starting to see another doctor.  The records from that 
doctor should be obtained while the case is in remand status.

While the appellant underwent a VA medical examination in 
March 2006, the examiner never reviewed the claims file.  As 
the examiner's medical opinions of record concerning the 
right hand injury claim were based on incomplete medical 
records, they are of little or no probative value.  See 
Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. 
Brown, 8 Vet. App. 332, 339-340 (1995) (Regarding the duty of 
VA to provide medical examinations conducted by medical 
professionals with full access to and review of the veteran's 
claims folder).  

In addition, the Board notes that the service medical records 
currently in evidence are merely copies that were submitted 
by the appellant in connection with his claims.  It does not 
appear that the RO ever sought the appellant's service 
medical treatment records from the service department.  This 
should be remedied on remand.

These considerations require a search for relevant medical 
records and further investigation by medical professionals, 
inasmuch as the Board is prohibited from substituting its own 
unsubstantiated medical opinions.  See Colvin v. Derwinski, 
Vet. App. 171, 175 (1991).  In addition, the duty to assist 
includes obtaining medical records and examinations where 
indicated by the facts and circumstances of an individual 
case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The 
United States Court of Appeals for Veterans Claims (Court) 
has stated that the Board's task is to make findings based on 
evidence of record - not to supply missing facts.  Beaty v. 
Brown, 6 Vet. App. 532 (1994).  Thus, where the record before 
the Board is inadequate to render a fully informed decision, 
a remand is required in order to fulfill its statutory duty 
to assist the appellant to develop the facts pertinent to the 
claims on appeal.  Ascherl v. Brown, 4 Vet. App. 371, 377 
(1993). 

Finally, the appellant submitted a timely NOD, in March 2007, 
in which he referred to his disagreement with the RO's denial 
of his lumbar spine service connection claim.  Because the RO 
did not subsequently issue an SOC addressing that CUE issue, 
the Board must remand the issue to the AMC/RO for issuance of 
an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2007) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2007) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate his claim, and of what part 
of such evidence he should obtain and 
what part the Secretary will attempt to 
obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  The AMC/RO should take all 
appropriate steps to secure all of the 
appellant's service medical treatment 
records directly from the service 
department, or if those are unavailable, 
alternative records for the appellant for 
his period of active service from 
September 2001 to September 2005.

3.  The AMC/RO should contact the 
appellant to obtain the names and 
addresses of all medical care providers, 
private or government, including VA, that 
have treated him for any right hand 
conditions since September 2005.  After 
securing the necessary release(s), the 
AMC/RO should obtain those records that 
have not been previously secured, with 
assistance from the appellant as needed.  
To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims file should contain documentation 
of the attempts made.  The appellant and 
his representative should also be 
informed of the negative results, and 
should be given opportunity to submit the 
sought-after records.

4.  After the above development is 
completed, and whether or not records are 
received which are pertinent, the AMC/RO 
should schedule the appellant for 
appropriate VA examination(s) to 
determine whether his right hand exhibits 
any current residuals of the in-service 
injury to the third MCP.  The claims 
file, including all in-service and post-
service treatment records, should be made 
available to the examiner.  The examiner 
should review the claims file in 
conjunction with the examination.   The 
results of all radiographic examinations 
of record should be discussed.  The 
examiner should state whether any right 
hand pathology, including orthopedic and 
neurologic disorders, is currently 
manifested, and if so, its etiology and 
onset date.  (An opinion should be 
provided based on review of the claims 
file alone if the appellant fails to 
report for the examination.)

In so requesting any examination, the 
AMC/RO should request that the examiner 
render opinions as to whether any 
clinically demonstrated right hand 
disorders are the result of any incidents 
of active military service.  The examiner 
should then offer an opinion as to 
whether the appellant's currently has any 
right hand pathology which is at least as 
likely as not the result of disease or 
injury in service, or whether said 
pathology, if any, can more likely be 
attributed to some other cause.  In so 
doing, the examiner should specifically 
discuss the pertinent findings set forth 
in the appellant's service medical 
records and any post-service medical 
records.  

If the information sought cannot be 
determined or is not ascertainable, the 
examiner should so state and explain why 
the question posed cannot be answered.

5.  The AMC/RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include all test reports, special 
studies or fully detailed descriptions of 
all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the examiner 
for corrective action.  38 C.F.R. § 4.2.  
"If the [examination] report does not 
contain sufficient detail it is incumbent 
upon the rating board to return the 
report as inadequate for evaluation 
purposes."  Green v. Derwinski, 1. Vet. 
App. 121, 124 (1991).

6.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the appellant's claim.  
The readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

7.  The AMC/RO should re-examine the 
appellant's claim of service connection 
for a lumbar spine disorder.  If no 
additional development is required, the 
RO should prepare an SOC in accordance 
with 38 C.F.R. § 19.29, unless the matter 
is resolved by granting the benefit 
sought, or by the appellant's withdrawal 
of the NOD.  If, and only if, the 
appellant files a timely substantive 
appeal, should this issue be returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


